Exhibit 10.1

FORM OF PROMISSORY NOTE
 
 
Principal Amount:
 Date: July 19, 2010

 
1.           General.  FOR VALUE RECEIVED, Encorium Group, Inc., a Delaware
corporation, with an address of 435 Devon Park Drive, Building 500, Wayne
Pennsylvania 19087 (the “Debtor”), promises to pay to ________________  (the
“Payee”), the principal sum of ______________ (the “Principal Amount”), together
with accrued interest thereon at a rate per annum equal to six percent (5.0%)
for periods after July 19, 2010, in accordance with the provisions of this
Promissory Note (this “Note”).
 
2.            The outstanding Principal Amount and all accrued but unpaid
interest thereon shall be immediately due and payable in full on or after 5:00
Central European Time July 28, 2010.  All payments under this Note will be made
in Euros by wire transfer to the Payee pursuant to the instructions set forth in
the signature page hereof or to such other party as Payee may direct in
________________.
 
3.           Interest.  Interest for any period other than a full annual period
shall be computed on the basis of a 360-day year of twelve 30-day months.
 
4.           Security Agreement.  IF DEBTOR SHALL FAIL TO PAY ANY AMOUNT DUE
UNDER THIS NOTE WHEN DUE, PAYEE'S NON-EXCLUSIVE RECOURSE SHALL BE TO EXERCISE OF
ITS RIGHTS UNDER THAT CERTAIN SECURITY AGREEMENT ENTERED INTO BY THE PARTIES
HERETO ON THE DATE FIRST WRITTEN ABOVE (THE "SECURITY AGREEMENT").
 
5.           Voluntary Prepayment.  This Note may be prepaid in full or in part
at any time in Debtor’s sole discretion without payment to Payee of a premium or
penalty and after any prepayment in full, no interest or other amounts shall
accrue or otherwise be due to the Payee in respect of this Note.
 
6.           Headings. The headings used in this Note are for convenience only
and are not intended to define or limit the contents or substance of any
provision of this Note.
 
7.           Waivers. Any waiver by the Payee with respect to the Payee’s rights
and remedies upon and during the continuance of an Event of Default shall not be
effective unless in writing and signed by the Payee.  No failure or delay on the
part of the Payee in the exercise of any power or right under this Note shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power or right. The Payee’s waiver of any breach of any provision of this
Note shall not operate or be construed as a waiver of any other or subsequent
breach under this Note.
 
 
 

--------------------------------------------------------------------------------

 
 
8.           Event of Default; Remedies.
 
(a)           Events of Default.  The happening of any one or more of the
following after the date of this Note shall be an event of default under this
Note (each, an “Event of Default”):
 
(i)           The Debtor shall fail to make any payment under this Note as and
when such payment is due under this Note;
 
(ii)           The Debtor shall (A) file an application, petition or order in
bankruptcy, liquidation, dissolution, winding-up or similar proceeding, (B) seek
the appointment of a receiver, administrator or trustee with respect to any of
the Debtor’s  properties, or (C) otherwise seek or submit to any other debtor’s
relief law or procedure;
 
(iii)           The Debtor breaches any provision of the Security Agreement; or
 
(iv)           The Debtor shall (A) be the subject of any involuntary
application, petition or order in bankruptcy, liquidation, dissolution,
winding-up or similar proceeding, (B) suffer the involuntary appointment of a
receiver, administrator or trustee with respect to any of the Debtor’s
properties, or (C) involuntarily be made subject to any other debtor’s relief
law or procedure, and any such application, petition, order or appointment shall
not be dismissed or stayed within sixty (60) days after the commencement date
thereof.
 
(b)      Remedies.  Upon an Event of Default, all of the then-unpaid Principal
Amount and any accrued interest thereon pursuant to this Note shall be due and
payable immediately and the Payee shall have all rights and remedies due to it
at law or in equity, including, without limitation, those rights and remedies
set forth in the Security Agreement.
 
9.            Notices. All notices, requests, consents and other communications
under this Note shall be in writing and delivered in person or duly sent by
reputable overnight courier, charges prepaid, or first class registered or
certified mail, return receipt requested, postage prepaid, to the respective
addresses set forth in Section 1 of this Note; or such other address as may,
from time to time, be designated by that party in accordance with this Section
9. All such notices, requests, consents and other communications shall be deemed
to have been received (i) in the case of personal delivery on the date of such
delivery, (ii) in the case of overnight courier, on the second business day
after deposit with the overnight courier, and (iii) in the case of mailing, on
the fifth day after the posting thereof.
 
10.           Governing Law; Jurisdiction.  This Note shall be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania
without giving effect to the conflict of laws rules of the Commonwealth of
Pennsylvania or any other jurisdiction.  THE DEBTOR AND BY ITS ACCEPTANCE OF
THIS NOTE, THE PAYEE, HEREBY IRREVOCABLY AND UNCONDITIONALLY CONSENT TO THE
EXCLUSIVE JURISDICTION AND VENUE OF THE STATE AND FEDERAL COURTS SERVING CHESTER
COUNTY, PENNSYLVANIA.
 
[Remainder of Page Intentionally Left Blank; Signature Page Follows]
 
 
-2-

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, Debtor has caused this Promissory Note to be executed on the
date first written above.
 
 
 

   
DEBTOR:
           Encorium Group, Inc.                By:          , its  

 


Agreed and Accepted on the date first written above:
 
 
 
PAYEE:
 
 
       Print Name:  

 


WIRING INSTRUCTIONS:
 
 
 
 
 
[signature page to Promissory Note]

--------------------------------------------------------------------------------